            Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GILDARDO ANGEL and DOMINGO                                      COMPLAINT
 TEOFILO,
                                                                 Docket No.: 19-cv-11347
                           Plaintiffs,

            -against-                                            Jury Trial Demanded

 AFGHAN KEBAB HOUSE I INC. and
 MOHAMMAD K. ROUZYI, individually,

                           Defendants.


       GILDARDO ANGEL and DOMINGO TEOFILO, (collectively, where appropriate, as

“Plaintiffs”), by and through their attorneys, BORRELLI & ASSOCIATES, P.L.L.C., as and for

their Complaint against AFGHAN KEBAB HOUSE I INC. (“Afghan”) and MOHAMMAD K.

ROUZYI, individually, (collectively, where appropriate, as “Defendants”), allege upon knowledge

as to themselves and their own actions and upon information and belief as to all other matters as

follows:

                                         NATURE OF CASE

       1.       This is a civil action for damages and equitable relief based upon willful violations

that Defendants committed of Plaintiffs’ rights guaranteed to them by: (i) the overtime provisions

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime provisions of the

New York Labor Law (“NYLL”), NYLL § 160; N.Y. Comp. Codes R. & Regs. (“NYCRR”), tit.

12, § 146-1.4; (iii) the minimum wage provisions of the FLSA, 29 U.S.C. § 206(a); (iv) the

minimum wage provisions of the NYLL, NYLL § 652(1), 12 NYCRR § 146-1.2; (v) the NYLL’s


                                                  1
             Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 2 of 14



requirement that employers pay their employees an additional one hour’s pay at the minimum

wage rate when their employees’ spread of hours worked exceeds ten in a workday, NYLL § 652;

12 NYCRR § 146-1.6; (vi) the NYLL’s requirement that employers furnish employees with wage

statements containing specific categories of accurate information on each payday, NYLL § 195(3);

(vii) the NYLL’s requirement that employers furnish employees with a wage notice containing

specific categories of accurate information at the time of hire, NYLL § 195(1); and (viii) any other

claim(s) that can be inferred from the facts set forth herein.

        2.       Plaintiffs Angel and Teofilo both worked for Defendants - - a corporation that

operates an Afghani restaurant in Manhattan and its Chief Executive Officer (“CEO”) who runs

the business on a daily basis - - as cooks and delivery bikers, from June 14, 2017 until September

23, 2018, and June 14, 2017 to June 22, 2018, respectively. As described below, throughout their

employment, Defendants willfully failed to pay Plaintiffs the wages lawfully due to them under

the FLSA and the NYLL. Specifically, during their respective tenures of employment, although

their exact hours varied from week-to-week, Defendants routinely required Plaintiffs to work

beyond forty hours in a workweek but paid them a flat weekly salary that covered only their first

forty hours of work in a week, and thus failed to compensate them at any rate of pay, much less at

the statutorily-required overtime rate for any hours that they worked per week in excess of forty.

Additionally, Defendants failed to pay Plaintiffs at least at the FLSA’s and the NYLL’s statutorily

required minimum wage rate for all hours worked.

        3.       Furthermore, in violation of the NYLL, Defendants failed to pay Plaintiffs a spread

of hours premium on those days when Plaintiffs’ shifts exceeded ten hours from beginning to end,

and also failed to provide Plaintiffs with accurate wage statements on each payday or any wage

notices at the time of their hire.
                                                  2
              Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 3 of 14



                                   JURISDICTION AND VENUE

         4.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201 et seq. The supplemental jurisdiction of the Court is invoked pursuant

to 28 U.S.C. § 1367 over all claims arising under New York law.

         5.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.

                                               PARTIES

         6.       At all relevant times herein, Plaintiffs worked for Defendants in New York and

were both “employees” entitled to protection as defined by the FLSA, the NYLL, and the NYCRR.

         7.          At all relevant times herein, Defendant Afghan was and is a New York

corporation with its principal place of business located at 764 9th Avenue, New York, New York

10019.

         8.       At all relevant times herein, Defendant Rouzyi was the CEO of Afghan, who in that

role personally managed and oversaw its day-to-day operations, and was ultimately responsible

for all matters with respect to determining employees’ rates and methods of pay and hours worked.

Furthermore, Rouzyi had and exercised the power to hire and fire and approve all personnel

decisions with respect to Afghan’s employees. Indeed, Rouzyi personally made the decision to

hire and fire Plaintiffs and personally set their wages and work schedules.

         9.       At all relevant times herein, both Defendants were “employers” within the meaning

of the FLSA and the NYLL. Additionally during all relevant times, Afghan’s qualifying annual

business exceeded $500,000, and Afghan was engaged in interstate commerce within the meaning

of the FLSA, as it employed two or more employees and operated a business that purchased and
                                                    3
         Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 4 of 14



sold food products that moved across state lines, accepted payments in cash that naturally moved

across state lines, and accepted credit cards as a form of payment based on cardholder agreements

with out-of-state companies, the combination of which subjects Afghan to the FLSA’s overtime

and minimum wage requirements as an enterprise.

                                   BACKGROUND FACTS

Allegations Common to both Plaintiffs:

       10.     Afghan is a New York corporation that operates a restaurant located at 764 9th

Avenue, New York, New York, which serves traditional Afghani cuisine.

       11.     Defendant Rouzyi is the CEO of Defendant Afghan who oversees Afghan’s

operation of the restaurant on a daily basis, including with respect to all employee personnel

decisions.

       12.     On June 14, 2017, Rouzyi, on behalf of Defendants, hired both Plaintiffs to work

at Defendants’ restaurant as cooks and delivery bikers.

       13.     As cooks and delivery bikers, Plaintiffs’ main duties were preparing food and

making approximately eight-to-nine deliveries per day.

       14.     Plaintiff Angel worked for Defendants in that role until September 13, 2018, while

Plaintiff Teofilo worked for Defendants in that role until June 22, 2018, on which dates Defendant

Rouzyi, on behalf of Defendants, respectively terminated their employment.

       15.     Throughout their employment, as detailed below, both Plaintiffs regularly worked

shifts in which the spread of hours from the beginning to the end of their shifts exceeded ten.

However, for those days, Defendants failed to compensate Plaintiffs with an additional hour’s pay

at the applicable New York minimum wage rate.

       16.     Defendants paid Plaintiffs on a weekly basis.
                                                4
          Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 5 of 14



        17.     On each occasion when they paid Plaintiffs, Defendants failed to provide Plaintiffs

with a wage statement that accurately listed, inter alia, Plaintiffs’ actual hours worked for that

week and/or their straight and overtime rates of pay for all hours worked.

        18.     Additionally, Defendants failed to provide Plaintiffs with any wage notice at the

time of their hire, let alone a notice that accurately listed, inter alia: Plaintiffs’ regular and overtime

rates of pay and basis thereof; their regular payday; their employers’ name, physical address of

their main office, mailing address if it differs, and telephone number; and any “doing business as”

names used by their employer.

        19.     Defendants acted in the manner described herein so as to maximize their profits

while minimizing their labor costs and overhead.

        20.     Each hour that Plaintiffs worked was for Defendants’ benefit.

Allegations Specific to Plaintiff Angel:

        21.     Throughout Plaintiff Angel’s employment, Defendants scheduled Angel to work

weekly schedules set in advance, however, his actual start and stop times varied from day-to-day

and were only loosely related to his pre-scheduled hours. Specifically, from the beginning of his

employment on June 14, 2017 until January 12, 2018, Defendants scheduled Angel to work, and

he did generally work, from 11:00 a.m. to 11:00 p.m., without a scheduled or uninterrupted break

during his shift, from Tuesday through Sunday each week with Mondays off. Thus, during this

time period, Plaintiff Angel generally worked seventy-two hours per week. Beginning on or about

January 13, 2018, the Defendants changed Angel’s schedule to 11:00 a.m. to 9:30 p.m. three days

per week, and 5:00 p.m. to 10:00 p.m. on three other days per week, still without permitting him

to take scheduled or uninterrupted breaks during his shifts, and this remained Angel’s schedule



                                                    5
          Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 6 of 14



until his termination on September 13, 2018. Thus, during this time, Angel generally worked

forty-six and one-half hours per week.

       22.     Throughout his employment, Defendants paid Angel a flat salary per week

regardless of the number of hours that he worked. Specifically, from June 14, 2017 to January 12,

2018, Defendants paid Angel a flat salary of $480 per week. From January 13, 2018 through

February 2018, Defendants paid Angel a flat salary of $550 per week. From March 2018 until

May 2018, Defendants paid Angel a flat salary of $600 per week. From June 2018 until Angel’s

termination in September 2018, Defendants paid Angel a flat salary of $550 per week. The weekly

salary that Defendants paid to Angel covered only forty hours of work in a week. Thus, throughout

his employment, Defendants did not pay Angel at any rate of pay, much less at the legally-required

overtime rate of pay for any hours that he worked in a week in excess of forty. Additionally,

Defendants paid Angel, at certain periods, at an hourly rate that calculated below both the federally

and New York state-mandated minimum wage.

       23.     By way of example only, during the week of July 1 through July 7, 2018,

Defendants required Plaintiff Angel to work, and he did work, the following schedule:

       Sunday, July 1, 2018: 1:48 p.m. until 10:22 p.m.;

       Monday, July 2, 2018: Off;

       Tuesday, July 3, 2018: 4:51 p.m. until 10:25 p.m.;

       Wednesday, July 4, 2018: 3:54 p.m. until 10:12 p.m.;

       Thursday, July 5, 2018: 11:44 a.m. until 10:40 p.m.;

       Friday, July 6, 2018: 11:35 a.m. until 9:45 p.m.;

       Saturday, July 7, 2018: 12:29 p.m. until 10:33 p.m.;



                                                 6
          Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 7 of 14



Thus, Angel worked a total of fifty-one hours and thirty-six minutes during this week. For his

work during this week, Defendants paid Angel his weekly salary of $550 for forty hours of work,

and thus did not pay him anything for any of the hours that he worked this week over forty.

Allegations Specific to Plaintiff Teofilo:

       24.     Throughout Plaintiff Teofilo’s employment, Defendants scheduled Teofilo to work

weekly schedules set in advance, however, as with Angel, his actual start and stop times also varied

from day-to-day and were only loosely related to his pre-scheduled hours. Specifically, from the

beginning of his employment on June 14, 2017 until the beginning of October 2017, Defendants

scheduled Teofilo to work, and he did generally work, from 5:00 p.m. to 11:00 p.m., without a

scheduled or uninterrupted break during his shift, from Friday through Wednesday each week with

Thursdays off. Thus, during this time period, Teofilo generally worked thirty-six hours per week.

Beginning in or about early-October 2017 and continuing until May 7, 2018, Defendants changed

Teofilo’s schedule to 11:00 a.m. to 11:00 p.m., still without permitting him to take scheduled or

uninterrupted breaks during his shifts, Friday through Wednesday each week with Thursdays off.

Thus, during this time, Teofilo generally worked seventy-two hours per week. Then, on or about

May 8, 2018, the Defendants changed Teofilo’s schedule to 2:00 p.m. to 11:00 p.m., still without

breaks, from Friday through Wednesday each week with Thursdays off, and this remained

Teofilo’s schedule until his termination on June 22, 2018. Thus, during this time, Teofilo generally

worked fifty-four hours per week.

       25.     Throughout his employment, Defendants paid Teofilo a flat salary per week

regardless of the number of hours that he worked. Specifically, from June 14, 2017 until early-

October 2017, Defendants paid Teofilo a flat salary of $180 per week. From early-October 2017

through January 12, 2018, Defendants paid Teofilo a flat salary of $360 per week. From January
                                                 7
          Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 8 of 14



13, 2018 until his termination on June 2018, Defendants paid Teofilo a flat salary of $450 per

week. The weekly salary that Defendants paid to Teofilo covered only forty hours of work in a

week. Thus, throughout his employment, Defendants did not pay Teofilo at any rate of pay, much

less at the legally-required overtime rate of pay for any hours that he worked in a week in excess

of forty. Additionally, Defendants paid Teofilo at certain periods at an hourly rate that calculated

below both the federally and New York state-mandated minimum wage.

       26.     By way of example only, during the week of January 21 through January 27, 2018,

Defendants required Teofilo to work, and Teofilo did work, the following schedule:

       Sunday, January 21, 2018: 11:53 a.m. until 10:37 p.m.

       Monday, January 22, 2018: 11:53 a.m. until 10:03 p.m.;

       Tuesday, January 23, 2018: 11:58 a.m. until 9:08 p.m.;

       Wednesday, January 24, 2018: 11:40 a.m. until 9:35 p.m.;

       Thursday, January 25, 2018: Off;

       Friday, January 26, 2018: 11:35 a.m. until 9:39 p.m.;

       Saturday, January 27, 2018: 12:18 p.m. until 10:28 p.m.;

Thus, Teofilo worked a total of sixty hours and thirteen minutes during this week. For his work

during this week, Defendants paid Teofilo his weekly salary of $450 for forty hours of work, and

thus did not pay him anything for any of the hours that he worked this week over forty.


                  FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                            Unpaid Overtime under the FLSA

       27.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.



                                                  8
          Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 9 of 14



       28.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay, or one and one-half times the minimum

wage rate, if greater, for all hours worked exceeding forty in a workweek.

       29.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiffs are employees within the meaning of the FLSA.

       30.     As also described above, Plaintiffs worked in excess of forty hours in a workweek,

yet Defendants failed to compensate Plaintiffs in accordance with the FLSA’s overtime provisions.

       31.     Defendants willfully violated the FLSA.

       32.     As a result, Plaintiffs are entitled to overtime pay for all hours worked per week in

excess of forty at the rate of one and one-half times Plaintiffs’ regular rates of pay, or one and one-

half times the minimum wage rate, if greater.

       33.     Plaintiffs are also entitled to liquidated damages and attorneys’ fees for Defendants’

violations of the FLSA’s overtime provisions.

                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                     Unpaid Overtime under the NYLL and the NYCRR

       34.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       35.     NYLL § 160 and 12 NYCRR § 146-1.4 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay, or one and one-

half times the minimum wage rate, if greater, for all hours worked exceeding forty in a workweek.

       36.     As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiffs are employees within the meaning of the NYLL and the NYCRR.




                                                  9
         Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 10 of 14



       37.     As also described above, Plaintiffs worked in excess of forty hours in a workweek,

yet Defendants failed to compensate Plaintiffs in accordance with the NYLL’s and the NYCRR’s

overtime provisions.

       38.     As a result, Plaintiffs are entitled to overtime pay for all hours worked per week in

excess of forty at the rate of one and one-half times Plaintiffs’ regular rates of pay, or one and one-

half times the minimum wage rate, if greater.

       39.     Plaintiffs are also entitled to liquidated damages, interest, and attorneys’ fees for

Defendants’ violations of the NYLL’s and the NYCRR’s overtime provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                         Unpaid Minimum Wages under the FLSA

       40.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       41.     29 U.S.C. § 206(a) prescribes a minimum wage that employers must pay to their

employees for each hour worked.

       42.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiffs are employees within the meaning of the FLSA.

       43.     As also described above, Defendants failed to compensate Plaintiffs in accordance

with the FLSA’s minimum wage provisions.

       44.     Defendants willfully violated the FLSA.

       45.     At the least, Plaintiffs are entitled to pay at the minimum wage rate for all hours

worked each week.




                                                  10
         Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 11 of 14



       46.     Plaintiffs are also entitled to liquidated damages and attorneys’ fees for Defendants’

violations of the FLSA’s minimum wage provisions.

                FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                  Unpaid Minimum Wages under the NYLL and the NYCRR

       47.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       48.     NYLL § 652(1) and NYCRR § 146-1.2 prescribe a minimum wage that employers

must pay to their employees for each hour worked.

       49.     As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiffs are employees within the meaning of the NYLL and the NYCRR.

       50.     As also described above, Defendants failed to compensate Plaintiffs in accordance

with the NYLL’s and the NYCRR’s minimum wage provisions.

       51.     At the least, Plaintiffs are entitled to pay at least at the minimum wage rate for all

hours worked each week.

       52.     Plaintiffs are also entitled to liquidated damages, interest, and attorneys’ fees for

Defendants’ violations of the NYLL’s and the NYCRR’s minimum wage provisions.

                  FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
             Violation of the NYLL’s and the NYCRR’s Spread of Hours Requirements

       53.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       54.     NYLL § 652 and 12 NYCRR § 146-1.6 provide that an employee shall receive one

hour’s pay at the minimum hourly wage rate for any day worked in which the spread of hours

exceeds ten.



                                                 11
         Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 12 of 14



       55.     As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiffs are employees within the meaning of the NYLL and the NYCRR.

       56.     As also described above, Defendants failed to provide Plaintiffs with spread of

hours pay for each day when Plaintiffs’ spread of hours exceeded ten.

       57.     As a result, Plaintiffs are entitled to recover one hour’s pay, at the minimum wage

rate, for all days during which Plaintiffs’ spread of hours worked exceeded ten.

       58.     Plaintiffs are also entitled to liquidated damages, interest, and attorneys’ fees for

Defendants’ violations of the NYLL and the NYCRR’s spread of hours requirements.

                 SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
              Failure to Furnish Proper Wage Statements in Violation of the NYLL

       59.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       60.     NYLL § 195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to the employee.

       61.     As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiffs are employees within the meaning of the NYLL.

       62.     As also described above, Defendants failed to furnish Plaintiffs, on each payday,

with wage statements that accurately contained all of the criteria required under the NYLL.

       63.     Pursuant to NYLL § 198(1-d), Defendants are liable to Plaintiffs in the amount of

$250.00 for each workday that the violation occurred, up to a statutory cap of $5,000.00.




                                                 12
         Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 13 of 14



                SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Notices in Violation of the NYLL

        64.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

        65.     NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate, specifically enumerated criteria.

        66.     As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiffs are employees within the meaning of the NYLL.

        67.     As also described above, Defendants failed to furnish Plaintiffs with any wage

notice at their time of hire, let alone one that accurately contained all of the criteria required under

the NYLL.

        68.     Pursuant to NYLL § 198(1-b), Defendants are liable to Plaintiffs in the amount of

$50 for each workday after the violation occurred, up to a statutory cap of $5,000.00.

                                 DEMAND FOR A JURY TRIAL

        69.     Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury

on all claims in this action.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

        a.      A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;

        b.      All damages that Plaintiffs have sustained as a result of Defendants’ conduct,

including all unpaid wages and any short fall between wages paid and those due under the law that

Plaintiffs would have received but for Defendants’ unlawful payment practices;


                                                  13
               Case 1:19-cv-11347-AJN Document 1 Filed 12/11/19 Page 14 of 14



          c.       Liquidated damages and any other statutory penalties as recoverable under the

FLSA and the NYLL;

          d.       Awarding Plaintiffs their reasonable attorneys’ fees, as well as their costs and

disbursements incurred in connection with this action, including expert witness fees and other

costs;

          e.       Pre-judgment and post-judgment interest, as provided by law; and

          f.       Granting Plaintiffs such other and further relief as this Court finds necessary and

proper.

Dated: Garden City, New York
       December 11, 2019

                                                        Respectfully submitted,

                                                        BORRELLI & ASSOCIATES, P.L.L.C.
                                                        Attorneys for Plaintiffs
                                                        910 Franklin Avenue, Suite 200
                                                        Garden City, New York 11530
                                                        Tel. (516) 248-5550
                                                        Fax. (516) 248-6027


                                                 By:    __________________________________
                                                        ALEXANDER T. COLEMAN (AC 1717)
                                                        MICHAEL J. BORRELLI (MB 8533)




                                                   14
